  Case 21-06657         Doc 20     Filed 06/23/21 Entered 06/23/21 16:00:12          Desc Main
                                     Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                                Case No.: 21-06657
                                                      Chapter: 13
            Ladislao Lara                             Plan filed on 06/07/2021
                                                      Confirmation Hearing: 8/6/21

                                          Debtor(s)   Judge A. Benjamin Goldgar (Lake)


              OBJECTION TO CONFIRMATION OF PLAN FILED ON 06/07/2021



        NOW COMES 9392 3639 QUEBEC INC, and/or its assigns (hereinafter “Movant”), by
and through its attorneys, Codilis & Associates, P.C., and moves this Honorable Court for an
Order denying confirmation of Debtor’s plan filed on 06/07/2021 and in support thereof states as
follows:


        1.        Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy
Code on 5/24/2021 and this Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal
Operating Procedure 15(a) of the United States District Court for the Northern District of
Illinois;


        2.        Creditor is a creditor of the Debtor with respect to a certain mortgage upon real
estate, with a common address of 412 E. Clarendon Drive, Round Lake Beach, Illinois 60073,
with an approximate balance of $63,297.58;

        3.        Debtor's proposed Plan attempts to modify Secured Creditor's original Note and
Mortgage, which is in direct violation of §1322(b)(2), which states that a Debtor may "modify
the rights of holders of secured claims, other than a claim secured only by a security interest in
real property that is the Debtor's principal residence".

        4.        The proposed plan establishes a market value of $178,000.00 for the subject
property and asserts the senior creditor is owed $135,000.00, leaving $43,000.00 as the amount
of Secured Creditor’s secured claim to be paid with interest at a rate of 3.25%. A proof of claim
has not been filed by a senior creditor and Debtor’s proposed Plan does not contain any
  Case 21-06657             Doc 20         Filed 06/23/21 Entered 06/23/21 16:00:12       Desc Main
                                             Document     Page 2 of 2

admissible evidence of the payoff figures on the allegedly senior lien and does not prove said
lien is actually senior to Secured Creditor’s lien.

         5.        Secured Creditor objects to any valuation of the subject property to the extent that
it may modify its secured status;

         6.        In the event the cram down is permitted, Secured Creditor has obtained its own
valuation, which reflects a higher value of $190,000.00. A copy of the Broker’s Price Opinion is
attached hereto as Exhibit “A”.

         7.        Additionally, Debtor’s plan proposes to pay interest on Secured Creditor’s claim
at 3.25%. Creditor requests interest at least 5.25%, which is more in line with the guidelines set
forth in In re Till, 541 U.S. 465 (2004).

         WHEREFORE, 9392 3639 QUEBEC INC prays this Court deny confirmation of the
plan and for such other and further relief as this Court may deem just and proper.
         Dated this 6/23/2021
                                                             Respectfully Submitted,
                                                             Codilis & Associates, P.C.


                                                             By: /s/ Terri M. Long

                                                            Berton J. Maley ARDC#6209399
                                                            Rachael A. Stokas ARDC#6276349
                                                            Peter C. Bastianen ARDC#6244346
                                                            Joel P. Fonferko ARDC#6276490
                                                            Brenda Ann Likavec ARDC#6330036
                                                            Terri M. Long ARDC#6196966
                                                            Codilis & Associates, P.C.
                                                            15W030 North Frontage Road, Suite 100
                                                            Burr Ridge, IL 60527
                                                            (630) 794-5300
                                                            File #14-21-02082
NOTE: This law firm is a debt collector.
